department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend w organization x organization y dollars amount z dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your mission is to create opportunities to serve communities locally nationally and internationally through improved oral healthcare while providing the tools and resources necessary to build a lasting impact on the communities it serves as well as on those who choose to serve you intend to offer a limited number of scholarships to qualified individuals seeking to further their education in various fields of the dental profession you initially expect to provide scholarships to students seeking dental assistant certification at x an accredited health care vocational training institute with campuses letter catalog number 58263t around the country you may also provide scholarships to students seeking to qualify in other areas related to the dental profession at accredited schools and training institutes the criteria for selecting the scholarship recipients are financial need and interest in the dental field or dental health academic achievement or the potential for academic achievement may also be criteria applicants will be required to complete an application form and the selection committee may conduct interviews before making a final_decision you may also request academic transcripts and or letters of recommendation in some instances you may choose to award scholarships to women undergoing financial hardship or other groups with a history of discrimination but in no case based on illegal criteria for instance you will have a unique pilot scholarship open to applicants nominated by w a c public charity you anticipate awarding approximately five scholarships each year valued between y dollars and z dollars the scholarships will be non-renewable but students may apply for additional scholarship funding in later years if they continue to meet the criteria for eligibility scholarships will be publicized on your website and in dental offices you many also have scholarship information on external websites that provide financial aid information to students your scholarship selection committee will initially be made up of one member of your board_of directors one member of your advisory board and one member of your executive staff selection committee members are required to have some experience in dental education dental health philanthropy or all of those relatives of members of the selection committee or relatives of officers directors or substantial contributors to you will not be able to receive scholarship awards under this program you expect to award scholarship funds in the form of grants to the educational_institution to be applied to the tuition of a named awardee in some circumstances you may award funds directly to the awardee upon evidence of enrollment in the program you will maintain the records showing the name and address of each recipient the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and any of your insiders you will require each recipient to sign a scholarship agreement before any funds are disbursed the agreement will require that either or both the awardee and the educational_institution provide a report at the end of the program certifying that the awardee successfully completed the program and that scholarship funds were applied to the awardee’s tuition and expenses you will use these reports to monitor and evaluate the expenditure of funds and the progress made by each awardee you will promptly investigate any misuse of funds will require the immediate return of any misused funds and will not make any further distributions to that awardee letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure _ the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
